            Case 2:21-cv-00364-JMY Document 17 Filed 06/03/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JILLIAN SCHROTBERGER,                       :
      Plaintiff,                            :
                                            :      21-cv-0364-JMY
       v.                                   :
                                            :
JOHN DOE, as the ADMINISTRATOR              :
of the ESTATE OF ANDREAS                    :
SCHNEIDER-NEUREITHER, et al,                :
        Defendants.                         :

                                           ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of the Motion to Extend

Time for Service of the Complaint on SN Assets Americas, LLC, filed by the Plaintiff Jillian

Schrotberger, it is hereby ORDERED and DECREED that said motion shall be GRANTED as

follows—the time for service of the Complaint and Summons on Defendant SN Assets

Americas, LLC, is extended until July 27, 2021.


                                            BY THE COURT:

                                               /s/ John Milton Younge
                                            Judge John Milton Younge
